          Case 3:20-cv-00445-MPS Document 11 Filed 06/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



 DEBORAH LAUFER, Individually,                              :
                                                            : Case No.: 3:20-cv-00445 (MPS)
                 Plaintiff,                                 :
 v.                                                         :
                                                            :
 LAKE AVENUE ASSOCIATES LLC,                                :
                                                            :
             Defendant.                                     :
 _____________________________________                      : JUNE 29, 2020
                                                            :

                                  NOTICE OF SETTLEMENT

       Plaintiff, by and through undersigned counsel, hereby gives notice to the Court that this

matter has settled and it is anticipated that a stipulated request for dismissal will be filed within

the next thirty (30) days.

                                                       Respectfully submitted,

                                                       Attorney for Plaintiff:

                                                       _/s/ L. Kay Wilson__

                                                       L. Kay Wilson, Esq.
                                                       Fed. Juris: ct16084
                                                       WILSON LAW
                                                       2842 Main Street, #332
                                                       Glastonbury, CT 06033
                                                       (860)559-3733 Tele/Text
                                                       Wilson@kaywilsonlaw.com
         Case 3:20-cv-00445-MPS Document 11 Filed 06/29/20 Page 2 of 2



CERTIFICATE OF SERVICE

I hereby certify that on the 29th day of June, 2020, a copy of the foregoing Motion For Default
was filed electronically and served on all counsel of record via the Court’s CM/ECF system.



                                             /s/ L. Kay Wilson, Fed. Juris ct16084




                                                2
